DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kerrie Laba (Reg. No. 42,777) on August 16, 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 1, in line 8, after the word “plate”, the limitation --, wherein an end part of the drive shaft supporting the drive pinion is located on a side of the plate opposite to the motor housing-- has been inserted.  
	
In claim 8, line 1, the phrase “The actuator according to claim 7” has been deleted and the paragraphs --An electric actuator, comprising:
a casing having an upper part and a lower part, delimiting an inner volume between them;
a motor received in a motor housing of the lower part, the motor housing communicating with the inner volume by an opening;
a plate made from an electrically conductive material arranged on the opening, the plate having a drive shaft orifice in which an upper end of the motor is engaged, a drive shaft emerging from the upper end, the drive shaft supporting a drive pinion, the motor having an electric contact in electrical contact with the plate, and-- have been inserted  before the  term “wherein”.  

In claim 8, at the end of the claim before the period, the paragraphs --an intermediate shaft made from an electrically conductive material and supporting a toothed wheel meshing with the drive pinion, the intermediate shaft being engaged in an intermediate orifice of the plate and being in contact with the plate; and
a controller fixed to the upper part, the controller having an electrical output electrically communicating with the electric contact of the motor through the intermediate shaft and the plate-- have bene inserted.  

In claim 10, line 1, the phrase “The actuator according to claim 7” has been deleted and the paragraphs --An electric actuator, comprising:
a casing having an upper part and a lower part, delimiting an inner volume between them;
a motor received in a motor housing of the lower part, the motor housing communicating with the inner volume by an opening;
a plate made from an electrically conductive material arranged on the opening, the plate having a drive shaft orifice in which an upper end of the motor is engaged, a drive shaft emerging from the upper end, the drive shaft supporting a drive pinion, the motor having an electric contact in electrical contact with the plate, and-- have been inserted  before the  term “wherein”.  

In claim 10, at the end of the claim before the period, the paragraphs --an intermediate shaft made from an electrically conductive material and supporting a toothed wheel meshing with the drive pinion, the intermediate shaft being engaged in an intermediate orifice of the plate and being in contact with the plate; and
a controller fixed to the upper part, the controller having an electrical output electrically communicating with the electric contact of the motor through the intermediate shaft and the plate-- have bene inserted.  

In claim 17, line 1, the terms “lower main” has been deleted and the term --first-- has been inserted in its place.  

In claim 17, lines 1-2, the terms “turned toward” has been deleted and the term --facing-- has been inserted in its place.  

In claim 17, line 2, the terms “an upper main” has been deleted and the term --a second-- has been inserted in its place.  

In claim 17, line 2, the terms “lower main” has been deleted and the term --first-- has been inserted in its place.  

In claim 17, lines 2-3, the terms “turned toward” has been deleted and the term --facing-- has been inserted in its place.  

In claim 18, line 2, the terms “lower main” has been deleted and the term --first-- has been inserted in its place.  

In claim 18, line 2, the terms “upper main” has been deleted and the term --second-- has been inserted in its place.  

In claim 19, line 2, the terms “a part” has been deleted and the term –the end part-- has been inserted in its place.  

In claim 19, line 2, the terms “upper main” has been deleted and the term --second-- has been inserted in its place.  

In claim 20, line 2, the terms “lower main” has been deleted and the term --first-- has been inserted in its place.  

In claim 20, line 2, the terms “upper main” has been deleted and the term --second-- has been inserted in its place.  

In claim 21, line 2, the terms “upper main” has been deleted and the term --second-- has been inserted in its place.  

Claim 22 has been cancelled.  

REASONS FOR ALLOWANCE
Claims 1-21 are allowed as amended above.  The following is an examiner’s statement of reasons for allowance: 

Amendments were made to the claims on April 28, 2022.  These amendments overcome the previous rejections under 35 U.S.C. 112(b).

Regarding claim 1, the prior art of record fails to teach or render obvious wherein an end part of the drive shaft supporting the drive pinion is located on a side of the plate opposite to the motor housing, as stated in amended claim 1.

Regarding claim 8, Collet teaches the actuator according to claim 7, wherein the plate includes at least one bearing tab (figure 2, element 18; paragraphs 50-54) securing the upper end of the motor (paragraph 57) thus defining a position of the drive shaft relative to the plate (paragraph 57).  However, Collet does not teach each and every limitation of claim 8.  The prior art of record does not teach the bearing tab securing the upper end of the motor specifically against a determined segment of a peripheral edge of the drive shaft orifice.  

Regarding claim 10, the prior art of record fails to teach or render obvious wherein the plate includes an anti-rotation tab to prevent rotation of the motor, and two lugs arranged on either side of the anti-rotation tab cooperating with the lower part in order to block rotation of the plate relative to the lower part.  While Collet appears to teach a plate that includes anti-rotation tabs and two lugs arranged on either side of the anti-rotation tabs cooperating with the lower part in order to block rotation of the plate relative to the lower part, this is not the same plate as is described in claim 1 since it is not electrically conductive plate 10 in figure 2; therefore, Collet does not anticipate claim 10.  

The examiners amendments to claims 17-21 are meant to overcome any potential 35 U.S.C. 112(a) or 112(b) rejections that could be made on the new claims submitted on April 28, 2022.  

Claims 2-7, 9, and 11-21 are allowable based on their dependence on an allowable claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747         


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747